Name: 80/1127/EEC: Commission Decision of 20 November 1980 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1979 on aid for the less-favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-12

 Avis juridique important|31980D112780/1127/EEC: Commission Decision of 20 November 1980 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1979 on aid for the less-favoured farming areas (Only the English text is authentic) Official Journal L 334 , 12/12/1980 P. 0057****( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 180 , 14 . 7 . 1980 , P . 24 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ NO L 90 , 3 . 4 . 1980 , P . 43 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . ( 6 ) OJ NO L 102 , 19 . 4 . 1980 , P . 24 . COMMISSION DECISION OF 20 NOVEMBER 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO IRELAND OF EXPENDITURE INCURRED DURING 1979 ON AID FOR THE LESS-FAVOURED FARMING AREAS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1127/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ), AS LAST AMENDED BY DIRECTIVE 80/666/EEC ( 2 ), AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ), AS LAST AMENDED BY DIRECTIVE 80/370/EEC ( 4 ), AND IN PARTICULAR ARTICLE 21 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY IRELAND TO IMPLEMENT DIRECTIVE 75/268/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 13 OF THE SAID DIRECTIVE AND TO ARTICLE 18 OF DIRECTIVE 72/159/EEC ; WHEREAS COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ), AS LAST AMENDED BY COMMISSION DECISION 80/427/EEC OF 28 MARCH 1980 ( 6 ), LAYS DOWN IN ARTICLE 5 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF THE PARTICULARS CONTAINED IN THE APPLICATION FOR REIMBURSEMENT , SHALL REIMBURSE UP TO THE FULL AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY IRELAND IN RESPECT OF AID GRANTED DURING 1979 FOR THE LESS-FAVOURED FARMING AREAS IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH DECISION 76/627/EEC ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE DECLARED ELIGIBLE FOR THE YEAR 1979 COMES TO POUND ST . IRL 23 218 909.77 BROKEN DOWN AS FOLLOWS : - UNDER TITLE II : POUND ST . IRL 21 796 286.65 , - UNDER TITLE IV : POUND ST . IRL 1 422 623.12 ; WHEREAS THE TOTAL AMOUNT OF REIMBURSEMENT REQUESTED COMES TO POUND ST . IRL 7 984 356.11 ; WHEREAS THERE ARE NO IMMEDIATE OBJECTIONS TO THE APPLICATION AS REGARDS THE ACCURACY OF THE PARTICULARS WHICH IT CONTAINS OR COMPLIANCE OF THE EXPENDITURE INCURRED WITH THE PROVISIONS IN FORCE ; WHEREAS , THEREFORE , THE GUIDANCE SECTION OF THE EAGGF SHOULD REIMBURSE 35 % OF THE DECLARED EXPENDITURE UNDER TITLE II AND 25 % OF THE DECLARED EXPENDITURE UNDER TITLE IV , I.E . A TOTAL OF POUND ST . IRL 7 984 356.11 ( AS REQUESTED ); WHEREAS DECISION 76/627/EEC LAYS DOWN IN ARTICLE 2 THAT APPLICATIONS FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC ARE TO BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC ; WHEREAS COMMISSION DECISION 76/627/EEC LAYS DOWN IN ARTICLE 5 ( 2 ) THAT WHERE AN EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT SHOWS THAT THE AMOUNT SPECIFIED IS NOT THAT WHICH IS ACTUALLY DUE , THE SITUATION IS TO BE REGULARIZED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN THE SAME ARTICLE OF THE SAID DECISION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EAGGF TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1979 ON AID FOR THE LESS-FAVOURED FARMING AREAS IS HEREBY FIXED AT POUND ST . IRL 7 984 356.11 . ARTICLE 2 THE AMOUNT REFERRED TO IN ARTICLE 1 SHALL BE PAID PROVIDED THAT A THOROUGH EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT LEADS TO NO CHANGE IN THE AMOUNT TO BE REIMBURSED . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 20 NOVEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT